Title: From George Washington to Major General Lafayette, 16 July 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


					
						My dear Marqs
						Hd Qrs [Preakness, N.J.] 16th July 1780
					
					I have received your favor of this date—& thank you for the Sentiments contained in it. You have totally misconceived my meaning if you think I have or shall relinquish the idea of enterprizeing against New York till it appears obviously impracticable from the want of force, or means to operate—I have not as yet relaxed in any preparation tending to this end, nor shall I till I am convinced of the futility of the measure. I would by all means have it understood as my wish, that the french Squadron (if Superior to Arbuthnots since the junction) should take a Station (while it can do it with safety) off Sandy hook—This, & our exertions in the meanwhile, will demonstrate long before the equinoctial Gales what we are competent to.
					What I had in view by discouraging the first draft of yr letter to the French Genl & Adml was—1st under our ignorance of their strength I

thought we ought not to give them more than information of Greaves’s arrival. & 2dly not to hold up strong ideas of success which, probably would not be warranted by the Issue. because I never wish to promise more than I have a moral certainty of performing—I am most sincerely—Yrs
					
						Go: W.
					
				